Title: To John Adams from Lewis R. Morris, 6 November 1782
From: Morris, Lewis R.
To: Adams, John


Sir
Philadelphia 6th: November 1782.

Since January last Bills drawn Quarterly for the amount of your Salary have been transmitted to Doctor Franklin by every Conveyance— I have now the honor of sending one drawn for the amount of the sum due you—from the United States from the first of July 1782. to the 30th: Septr: following, the amount of which draft is sixteen thousand, six hundred and sixty six Livres thirteen sols Tournois; this Bill has been purchased at the same price as those sent Doctor Franklin Vizt six shillings and three pence currency for five Livres—
Duplicate Copies of the Letters I had the honor to address you on the subject of the Bills drawn for your Salary in favor of the Honorable Robt: R Livingston and endorsed over by him to Doctor Franklin you will find enclosed—the Bills being drawn in his name makes him accountable to the United States for their amount, and renders your receipt indispensably necessary for his security— you will be so obliging as to send an account of the Salary you allow your private Secretary and the contingent Expences of your Office
I have the honor to be / with great Respect / your most obedt. humble servt.
L R Morris


State of Mr Adams’s Account





Salary due from the first day of July to the thirtieth of September
}


    
2777.68 Dolls.


Exchange at 6/3 Currency for 5 Livres
16666₶.  13s.





 